                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHIRLEY V. REMMERT,                                 Case No. 18-cv-07560-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9              v.

                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at California Institute for Women, has filed the instant pro se action

                                  14   appealing the California Supreme Court’s October 10, 2018 order in In re Remmert, C No.

                                  15   S250656, which denied her petition for review of the California appellate court’s denial of her

                                  16   request to represent herself on appeal. Dkt. No. 1. This Court lacks subject matter jurisdiction to

                                  17   review the California Supreme Court’s decision. Lower federal courts are without subject matter

                                  18   jurisdiction to review state court decisions, and state court litigants may therefore only obtain

                                  19   federal review of a state court decision by filing a petition for a writ of certiorari in the Supreme

                                  20   Court of the United States. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,

                                  21   486–87 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923); Mothershed v. Justices,

                                  22   410 F.3d 602, 606 (9th Cir. 2005). Accordingly, this action is DISMISSED for lack of

                                  23   jurisdiction. All pending motions are DENIED as moot. The Clerk shall enter judgment in favor

                                  24   of Defendant and close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 2/27/2019

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
